UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6091



RONALD JEFFREY BROWN, III,

                                            Petitioner - Appellant,

          versus


DIRECTOR, DEPARTMENT OF CORRECTIONS; ATTORNEY
GENERAL OF THE COMMONWEALTH OF VIRGINIA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-01-405-3)


Submitted:   July 15, 2002                 Decided:   August 5, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gregory Adam Adamski, ADAMSKI & CONTI, Chicago, Illinois, for
Appellant.    Richard Bain Smith, Assistant Attorney General,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Jeffrey Brown, III, seeks to appeal the district

court’s   order   denying   relief    on   his   petition   filed   under    28

U.S.C.A. § 2254 (West 1994 & Supp. 2002).             We have reviewed the

record and the district court’s opinion and find no reversible

error.    Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.                  See

Brown v. Director Dep’t of Corrections, No. CA-01-405-3 (E.D. Va.

Dec. 13, 2001).      We deny Brown’s motion for oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court    and   argument   would   not    aid    the

decisional process.




                                                                    DISMISSED




                                      2